 In the Matter of THE SIOLLECORPORATIONandMETALPOLISHERS,BUFFERS, PLATERS AND HELPERSINTERNATIONAL UNIONCase No. C-539.-Decided June 23, 1939Metal PlatingIndustry-Interference,Restraint.and Coercion:anti-unionstatementsto employees ;gratuitous preparation of letter of resignation fromthe Union and invitation to employees to sign-UnitAppropriate for CollectiveBargaining:metal polishers,buffers,platers, and helpers, including head platers,but excluding working foremen in the polishing and buffing department-Repre-sentatives:proof of choice:membership application cards and Union's cashbook supplemented bytestimony-Collective Baigauning:employer's refusal tobargain collectivelywith Unionas exclusive representative of employees inappropriate unit; subsequent execution of individualcontractsof employmentimplementing prior refusal to bargaincollectively :use of contracts,not theirterms ; unlawfulunder Act ;ordered,upon request, to bargain withthe Unionand notify employeesthat contractswill no longerbe continuedand enforced--Strike-Picketing-Conciliation:efforts at, by U. S. Department of Labor.Mr. William Perricelli, Miss Mary Telker, Mr. Leonard Shore,andMr. Philip G. Phillips,for the Board.Mr. John L. Ernsberger,of Cincinnati, Ohio, for the respondent.Mr. Walter T. Nolte,of counsel to the Board.DECISIONANDORDERSTATEMENT OF THE CASEUpon charges and supplemental charges duly filed by Metal Pol-ishers,Buffers,Platers and Helpers International Union, hereincalled the Union, the National Labor Relations Board, herein calledthe Board, by the Regional Director for the Ninth Region (Cincin-nati,Ohio), issued its complaint dated November 15, 1937, againstThe Stolle Corporation, Cincinnati, Ohio, herein called the respond-ent, alleging that the respondent had engaged in and was engagingin unfair labor practices affecting commerce, within the meaning ofSection 8 (1) and (5) and Section 2 (6) and (7) of the NationalLabor Relations Act, 49 Stat. 449, herein called the Act.A copy of13 N. L. R. B., No. 44.370 THE STOLLE CORPORATION371the complaint1and a notice of hearing thereon were duly servedupon the respondent and the Union.Withrespect to the unfair labor practices,the complaint, asamended,alleged in substance:(1) that on and after August 1, 1937,the respondent had refused to bargain collectively with the Unionas the exclusive representative of its employees in an appropriateunit, consisting of the metal polishers,buffers, platers,and helpersin its Cincinnati plant, although a majority of the employees in suchunit had chosen the Union as their representative by enrolling asmembers thereof;(2) that on or about September 8, 1937, therespondent had again shown its refusal to bargain collectively withthe Union by inducing its employees to sign individual contracts ofemployment;and (3)that the respondent had further interferedwith, restrained,and coerced its employees in the exercise of therights guaranteed to them in the Act by discouraging union mem-bership,persuading employees to resign from the Union, and causingsuch resignations to be sent to the Union.On 'November 22, 1937,the respondent filed its answer to the complaint,denying the juris-diction of the Board and the commission of unfair labor practicesand alleging affirmatively that the existence of the individual con-tracts of employment, while in no way violative of the Act, precludesthe possibility of the respondent's compliance with the terms of acontract proposed by the Union in the course of negotiations betweenthe parties.Pursuant to notice,a hearing was held at Cincinnati,Ohio, fromNovember 22 to December 3,1937,before Jaines G. Ewell,the TrialExaminer duly designated by the Board.The Board and the re-spondent were represented by counsel and participated in the hear-ing.Full opportunity to be heard,to examine and cross-examinewitnesses,and to introduce evidence bearing on the issues wasafforded all parties.At the opening of the hearing the respondentmoved to dismiss the complaint on the ground that the Board lackedjurisdiction.At the close of the Board's case and at the close ofthe hearing the respondent renewed its motion to dismiss the com-plaint, urging as an additional ground for such motion the failureof the evidence to substantiate the allegations of the complaint.TheTrial Examiner denied the motion and each renewal thereof.Hisrulings are hereby affirmed.During the course of the hearing theTrial Examiner made other rulings on motions and on objectionsto the admission of evidence.The Board has reviewed the rulingsof the Trial Examiner and finds that no prejudicial errors werecommitted.The rulings are hereby affirmed.'At thehearing, on motion of counsel for the Board,several minor amendments con-cerning dates and terminologywere madein the complaint without objectionfrom therespondent 372DECISIONS OF NATIONAL LABOR RELATIONS BOARDOn December ^16, 1937, a brief was filed with the Board by therespondent, reviewing the allegations of the complaint and pertinentevidence in the record and setting forth the respondent's contentionswith respect thereto.This brief was considered by the TrialExaminer in the preparation of his Intermediate Report andhas alsobeen considered by the Board.On March 31, 1938, the Trial Examiner filed his IntermediateReport, copies of which were duly served upon the respondent andtheUnion.The Trial Examiner found that the respondent hadengaged in and was engaging in unfair labor practices affectingcommerce as alleged in the complaint and recommended that therespondent cease and desist therefrom, that it bargain collectivelywith the Union upon request, that it notify employees for whom theUnion is the exclusive representative for collective bargaining thatitwill no longer enforce their individual contracts of employment,and that it take certain other specified affirmative action to effectuatethe policies of the Act.The respondent evidenced no intention of complying with the TrialExaminer's recommendations but filed no exceptions to the Inter-mediate Report, thereby submitting the case to the Board pursuantto the provisions of Article II, Section 35, of National Labor Rela-tions Board Rules and Regulations-Series 1, as amended.Upon the entire record in the case, the Board makes the following:FINDINGS OFFAOPI.THE BUSINESS OF THE RESPONDENTThe Stolle Corporation, organized and existing pursuant to thelaws of the State of Ohio, maintains its principal office and place ofbusiness at Cincinnati, Ohio.It also operates plants at Dayton andSidney, Ohio.At each of its plants it engages in the business ofplating, polishing, buffing, and otherwise processingmetalsand metalparts.The respondent's operations require the use of suchmaterials asnickel, glue, acids, emery, chrome, and buffs.During the 6 months'period from January 1 to June 30, 1937, its total purchases amountedto $47,268.57, of which 13.45 per cent originated outside the Stateof Ohio.All metals and metal parts processed by the respondent are sup-plied by its customers.The processing is performed at the respond-ent's plant, however, and in the ordinary course of business theproducts to be processed move from the customer to the respondentand, after processing, from the respondent to the customer.Duringthe period from January 1 to June 30, 1937, the respondent's gross THE STOLLE CORPORATION373income amounted to $196,428.57, of which approximately 10.4 per centwas received in payment for services rendered to customers locatedoutside the State of Ohio.During this period business transactedwith the chief customer of the Cincinnati plant, the Kelley KoettCompany of Covington, Kentucky, accounted for more than 7.5 percent of the respondent's total gross income.II.THE UNIONMetal Polishers, Buffers, Platers and Helpers International Union,affiliated with the American Federation of Labor, is a labor organiza-tion admitting to its membership metal polishers, buffers, platers, andhelpers employed by the respondent.III.THE UNFAIR LABOR PRACTICESA. The refusal to bargain collectively1.The appropriate unitThe complaint alleges that the metal polishers, buffers, platers, andhelpers at the respondent's Cincinnati plant constitute a unit ap-propriate for the purposes of collective bargaining, within the mean-ing of Section 9 (b) of the Act. In its answer the respondent deniesthe appropriateness of such a unit.At the hearing the respondent took the position that all employeesof its Cincinnati plant should be included in a single collective bar-gaining unit with the possible exception of administrative and clericalemployees and foremen having the power to hire and discharge.The parties were thus placed in substantial agreement as to the ex-clusion of the three members of the Stolle family, who are the execu-tive officers of the respondent, two office employees, a salesman, and aplant superintendent.We therefore hold that the appropriate col-lective bargaining unit does not include the executives, office em-ployees, salesman, and plant superintendent.In clarification of the definition of the unit in the complaint, aninternational representative of the Union testified that it was cus-tomary for the locals of the organization to take whatever action theydeemed appropriate with respect to the admission of foremen tomembership.The secretary-treasurer of Local 68, the local whichadmits the respondent's employees to membership, thereafter testifiedthat it is the policy of the local to exclude both foremen and inspec-tors.The respondent objected to such a definition of the unit in sofar as it involved exclusion of the following: (1) a day foreman anda night foreman of the polishing and buffing department, bothdesignated as working foremen; (2) an inspector or checker; (3)187930-39-vol. 13--25 374DECISIONS OF NATIONAL LABOR RELATIONS BOARDan electrician; (4) a shipping clerk; (5) two engineers or maintenancemen; (6) a handy man or clean-up man; (7) two carters; (8) atimekeeper; (9) a chemist; and (10) a follow-up man or productionclerk.We have reviewed the evidence with respect to the duties andresponsibilities of employees in the above-listed classifications as wellas their relationship to other employees and find that it establishes thefollowing: (1) the day foreman and night foreman of the polishingand buffing department, while unquestionably engaged in manualtasks similar to those performed by other employees of the depart-ment and therefore properly classed as working foremen, neverthelessexercise substantial supervision over other employees in the depart-ment and are responsible for the work of the department; (2) theinspector examines and has power to accept or reject the work ofthe employees in the plating department; (3) the electrician operatesindependently of all other employees in installing and maintainingelectrical equipment at all three of the respondent's plants; (4) theshipping clerk performs clerical and manual duties in connectionwith the receipt and shipment of goods and supplies; (5) the twoengineers are engaged in general maintenance about the plant in-cluding the construction, installation, and repair of machines andother equipment; (6) the handy man or clean-up man performs gen-eral janitor work- and clean-up work in the plating department; (7)the two carters move goods about the plant and assist the shippingclerk; (8) the timekeeper performs clerical duties relating directlyto the pay roll; (9) the chemist specifies and tests the solutions usedin the plating department; and (10) the follow-up man is a clericalemployee who draws up production schedules and maintains produc-tion progress data.Employees in each of the above classificationstherefore exhibit a distinct separability of interest from the metalpolishers, buffers, platers, and helpers employed by the respondent.We, therefore, find in accordance with the allegation of the com-plaint, which conforms with the position of the only labor organiza-tion here involved, that a unit excluding employees within suchclassifications is appropriate for collective bargaining.2Evidence was also adduced on the question of the exclusion or in-clusion of employees designated as head platers.The Trial Ex-aminer concluded that such employees should be excluded from theappropriate collective bargaining unit.The evidence indicates, how-ever, that these employees have little or no supervisory authority andthat the few additional responsibilities which serve to differentiateF Cf.Matter of Stack pole Carbon CompanyandUnited Electrical G Radio Workers ofAmerica,Local No. 502,6 N. L. R. B. 171 ;Matter of Armour and CompanyandUnitedPacking House Workers Local Industrial Union No. 347,8N. L. R.B. 1100;andMatterof General Electric Company, Newark Lamp WarehouseandUnited Electrical,Radio 0Machine Workers of America,C. I.0., 9 N. L. R. B. 1213,'and cases cited therein. THE STOLLE CORPORATION375them from other platers and platers' helpers are in direct relation todifferences in seniority and experience.We are of the opinion thatemployees within this classification belong within a collective bar-gaining unit embracing metal polishers, buffers, platers, and helpers.We find that the metal polishers, buffers, platers, and helpers, in-cluding head platers but excluding working foremen in the polishingand buffing department and employees within the other classificationshereinbefore enumerated, employed by The Stolle Corporation at itsCincinnati, Ohio, plant constitute a unit appropriate for the pur-poses of collective bargaining and that such unit insures to employeesof the respondent the full benefit of their right to collective bargain-ing and otherwise effectuates the policies of the Act.2.Therepresentationby the Union ofa majority in the appropriateunitThe respondent introduced transcripts of its pay rolls of August 6and September 9, 1937.There were 40 persons actively employed asof August 6, 1937, within the unit found to be appropriate.Thesignatures of 28 of these employees appear on union membershipapplication cards signed at various times in the period from Junethrough September 1937.The respondent does not challenge the authenticity of the signa-tures, but attacks the cards as incompetent evidence on the groundthat full membership rather than application for membership is aprerequisite to representation by the Union. In support of this con-tention the respondent has argued that the rules of the Union asinterpreted by its representatives on the witness stand preclude anemployee from demanding that the Union act for him before suchtime as he has attained full membership.This position is unwar-ranted.The Union has in fact acted for the employees. It is bythis proceeding reaffirming its desire to do so.The only pertinentinquiry then is whether or not the individuals have shown a desireto have the Union act for them.We find that they have shown sucha desire by applying for membership in the Union.3a inNational Labor Relations Board v The Louisville Refining Company,decidedMarch 13, 1939, 102 F. (2d) 678 (C. C. A. 6th), enforcingas modified4 N. L. R. B. 844, thecourt disposed of a similarcontention, saying, "The recordis clear uponthe point that theUnion wasactually so designated(as the representativeof the employees).This is shownby the testimony of Lockhard and by the fact that signed applicationsfor membership inthe union were executedby a majorityof the employees"Accord,Matter of Clifford M.DeKay, doing business under the trade name and styleof D. & H. MotorFreight CompanyandInternationalBrotherhood of Teamsters,Chauffeurs,Stablemen and Helpers ofAmerica, Local UnionNo.649, 2 N. LR. B. 231;Matter of Hood Rubber Company, Inc.(Arrow Battery Division)andInternationalUnion,UnitedAutomobileWorkers ofAmerica, 5N. L. It. B.165;Matter of Zenite Metal CorporationandUnited AutomobileWorkers of America, Local No. 422, 5 N.L. It. B. 509;Matter of Richfield Oil CorporationandMarine Engineers Beneficial AssociationNo. 79, 7 N. L. It.B. 639; andMatter ofWallaWallaMeatdCold Storage Co.andAmalgamated Meat Cutters and ButcherWorkmen of North America, Local No. 275, 9N. L. It. B. 1183. 376DECISIONS OF NATIONAL LABOR RELATIONS BOARDThough purported dates of application appear on most of the ap-plication cards, the evidence establishes the inaccuracy of such datesin some instances, and the respondent contends that all are valuelessfor establishing representation on any specific date.That such asweeping contention is unwarranted on the record is, however, ap-parent from a comparison of 18 of the cards with entries in theUnion's cash book, revealing a uniform consistency in these inde-pendent records with respect to the successive steps of application formembership and payment of initiation fees.The probative value ofthe cash-book entries and their validity as indicia of representationby the Union is conceded by the respondent in its brief.We are ofthe opinion that the 18 individuals signified their desire to be rep-resented by the Union during June and July of 1937. In additionwe are convinced by the testimony of 4 other individuals, Foster,Williams, Kessen, and Baltes, that they signed application cards dur-ing June 1937, thereby signifying their desire to have the Union rep-resent them.We conclude therefore that at least 22 of the 40 em-ployees within the unit as of August 6, 1937, had chosen the Unionas their representative prior to that date.As of September 9, 1937, no new employees had been added to thepay roll within the appropriate unit, whereas 8 of the original 40were no longer actively employed.Of the 8 dropped from the payroll, 4 were individuals who had chosen the Union as their repre-sentative.The Union also received a resignation letter during Augustsigned by 6 employees, but we do not regard this letter as probativeof the signers' voluntary desire to withdraw from the Union forreasons discussed in Section B below.The number represented bythe Union was augmented, however, when Burcham signed an appli-cation for membership on September 2, and paid an initiation feeon the same date.We conclude therefore that as of September9, 1937, the Union represented 19 of the 32 employees then withinthe unit found to be appropriate.We find that on August 6 and September 9, 1937, and at all inter-vening times the Union was the duly designated representative ofamajority of the employees in the unit hereinabove found to beappropriate for purposes of collective bargaining and that, pursuantto Section 9 (a) of the Act, it is, therefore, the exclusive representa-tive of all the employees in such unit for the purposes of collectivebargaining with respect to rates of pay, wages, hours of employment,and other conditions of employment.3.The refusal to bargainEarly in June 1937 representatives of the Union went to therespondent's plant for the purpose of organizing the employees, ap- THE STOLLE CORPORATION377prised the respondent's officers of their intentions and asked permis-sion to enter the plant.The respondent refused to grant them per-mission, whereupon they approached employees outside the plant.During the month of June a substantial number of the employeessigned applications for membership in the Union and on July 8,1937, the Union addressed a letter to the respondent, announcing thatitwas the chosen representative of the employees but making no im-mediate request for collective bargaining.Within a week after the letter had been sent, Kelsay, internationalrepresentative of the Union, and Bruns, secretary-treasurer of Local68,met with Howard Stolle, the respondent's secretary and assistanttreasurer, and asked him to confer with them.Howard Stolle askedthat the conference be deferred until such time as his brother, RalphStolle, vice president of the respondent, was free to participate.TheUnion representatives assented and, accordingly, a meeting was heldon or about August 8 at which the Union was represented by Kelsay,Bruns, and Thacker, an employee of the respondent, and the re-spondent was represented by Howard Stolle, Ralph Stolle, and Erns-berger, the respondent's counsel.Ralph Stolle objected to Thacker'sparticipation in the conference, although the record does'not discloseon what ground, and forced him to withdraw by refusing to proceedso long as he was present.After Thacker's withdrawal, the Unionrenewed its claim of authority to act as the chosen representativeof the respondent's employees, asserted that it represented a majority,and offered as a basis for discussion a contract which it was currentlyattempting to negotiate for the entire industry in the Cincinnati area.The respondent questioned the Union's claim to represent a majorityand asked for proof.There is a conflict in the evidence, which willbe considered below, as to whether or not the Union met this challengewith an offer of proof. In any event, Ralph Stolle admitted thaton this occasion he told the union representatives that the respondentwould not recognize their organization, and that the discussion of theproposed contract was limited to the respondent's recital of itsobjections to various contract provisions.No progress was madeat this conference and at its conclusion the parties agreed to meetagain.While there is conflict in the evidence as to whether the partiesnext conferred on August 14 and again on August 21 or whether asingle conference was held on the latter date, the general outline ofwhat took place in the course of subsequent negotiations is undisputed.In addition to the participants in the initial conference, the Unioncalled in the members of its shop committee and the respondent called 378DECISIONSOF NATIONALLABOR RELATIONS BOARDin 7 non-union employees.4Ralph Stolle announced that the respond-ent was willing to talk with the Union's representatives but refusedto recognize the Union as the authorized representative of its em-ployees.Ernsberger insisted that the respondent was not requiredto bargain collectively with the Union for two reasons, both inde-pendent of any question as to the Union's representation of a majorityof the employees.His two stated reasons were (1) that the respond-ent was not engaged in interstate commerce and hence not subject tothe provisions of the Act, and (2) that even though subject to suchprovisions it could legally bargain with its employees by means ofindividual contracts rather than a collective agreement, if it choseto do so.Thereupon, the Union informed the respondent that its employeeshad voted to strike unless the respondent accorded the Union recogni-tion and bargained with it.The respondent's rejoinder was "go aheadand strike," to which the Union replied that it would try othermeasures first.On August 24 the Union filed its charges with the Board, allegingthe respondent's refusalto bargain collectively.On or about thesamedate the parties met at the Board's Regional Office.At thisconference the Regional Director suggested that an election be held,but the Union refused on the ground that an election was unnecessarybecause a check of its membership cards against the respondent's payroll would establish its claim to represent a majority.As far as therecord discloses, the respondent made no offer to cooperate in anymanner toward a solution of the majority issue and the conferenceterminated without tangible results.On September 7 and 8 the employees were called to the respondent'soffice one by one and, in the presence of Ralph and Howard Stolle,were offered contracts guaranteeing them a year's employment at aspecified wage with 1 week's vacation with pay. The contracts wereterminable on 15 days' notice by the employee during a period of 1year and on similar notice by either party thereafter.The respond-ent reserved the right at all times to discharge an employee withoutnotice for "insubordination, inefficiency, or drunkenness."Thoughthe contracts by their terms in no way relate to or impinge upon theunion status or activity of the respondent's employees, there is nodoubt but that they were utilized by the respondent as insuranceagainst any renewal of the Union's demand for collective bargainingand as a, deterrent to the unionization of its employees.4Ralph Stolle explained that the 7 were chosen by the respondent as representative ofthe shop and because it wanted an account of the conference to go back to the otheremployees from them. THE STOLLE CORPORATION379-Howard Stolle admitted at the hearing that the respondent hadnever before executed individual contracts of employment with itsemployees, that it had never before guaranteed work for any periodof time, and that the contracts were adopted by the respondent tooffset what he termed the "labor agitation" then rife among the em-ployees.NeitherHoward nor Ralph Stolle made any attempt onthe witness stand to disguise their preference for individual contractsrather than a collective agreement with the Union.Howard Stolleexpressed the opinion that the Union would hinder the successfuloperation of the respondent's business by interfering with the deter-mination of piece rates and by limiting the production of individualemployees, while Ralph Stolle contended that unions had a properplace in large concerns but not in small plants such as the respond-ent's where the rigidity of their rules was a distinct hindrance.RalphStolle characterized his antipathy toward the Union's proposed agree-ment by saying that he suspected trickery in its provisions, freelyadmitted that the wage rates in the individual contracts were higherthan he would have consented to in an agreement with the Union,and frankly stated that the purpose of the individual contracts wasto settle the unrest and agitation current among the respondent'semployees at the time of their execution.Further evidence of the respondent's motives in executing theindividual contracts is to be found in the uncontroverted testimonyof a number of the employees with respect to the incidents accom-panying the signing of their contracts.The names of prior contractsignatories were read to Baumann whose appearance in the office fol-lowed that of a substantial number of his fellow employees.Aftersigning he was told that he could still belong to, the Union but itwould be foolish to pay dues. Statements, such as, "No union canguarantee you that many hours work and that many weeks in ayear," and, "This was one way we had of getting around it," wereattributed to the Stolles by several witnesses.As one employee ex-pressed it there was "nothing to do but sign" under, such circum-stances.Most of the individual contracts were signed on September 7 and 8.On September 9, the Union learned of their execution.Late in themorning of that day Kelsay went to the respondent's plant where hemet Howard and Ralph Stolle and Ernsberger and demanded the with-drawal of the individual contracts in favor of a collective agreementwith the Union.The respondent refused this request.When con-fronted with the refusal, Kelsay announced the intention of theUnion to call a strike.At noon he issued a strike call.By mid-afternoon the members of the Union had walked out of the plant inresponse to the strike call, despite reassurances from Ernsberger as 380DECISIONS OF NATIONAL LABOR RELATIONS BOARDto the validity of the individual contracts and the total lack of neces-sity for concerted action.A picket line was formed the next dayand was continued until the strikers returned to work several weekslater pursuant to an agreement negotiated by a conciliator from theBureau of Conciliation of the United States Department of Labor.The respondent admits and we find that it refused to recognize andto bargain with the Union at the conferences which took place duringthe period from August 8 to 21. The respondentasserts,however,that the Union's failure to prove its claim to represent a majorityof the respondent's employees was the sole reason for suchrefusals.We shall examine this contention.As we have stated, there is a conflict in the evidence relating tothe Union's response to the respondent's challenge of its claim tomajority representation.The respondent's witnesses testified that al-though the respondent had challengedits claimthe Union made nooffer to prove its majority.Kelsay, for the Union, insisted, on theother hand, that after the question of a majority had been raised bythe respondent the Unionofferedto allow the Board'sRegionalDirector to check its membership roll against the respondent's payroll or to prove a majority in any other way and that Ralph Stollehad then admitted the Union's majority status.Considering the existing situation, we find that an offer of proofwas tendered by the Union.Ability to prove its majority was boththe essence and the strength of the Union's position.A contraryfinding, however, would not establish the validity of the respondent'scontention that its refusal to bargain was justified.Evenassumingthat the respondent was unsatisfied as to the Union's claim of major-ity representation, the record establishes that it did not pursue itschallenge of the Union's representative status throughout the nego-tiations.It in fact abandoned the majority issue and, after theinitial conference, rested its refusal to bargain with the Union onthe grounds (1) that it was not engaged in interstate commerce andtherefore not subject to the Act, and (2) that it could, in any event,legally bargain with its employees by means of individual contractsrather than a collective agreement.The validity of these reasonsadvanced by the respondent, rather than the question of whether ornot the Union offered to prove its majority, is, therefore, determina-tive of whether the refusal to bargain with the Union constituted aviolation of the Act.58 For casesinwhich themajority issue was excluded from consideration,althoughrelied uponby therespondent,see:National Labor Relations Board v. Remington Rand,Inc., 94Fed.(2d) 862(C. C. A. 2d, 1938) ". .. even though the respondent were indoubt as to the Joint Board's authority, that doubt did not excuse it ; for it is quiteplain that its positionwas notbased uponanything of the sort,but upon its unwilling-ness to treatwith "outside representatives of its employees" ;and alsoMatterof Ameri- THE ^ STOLLE CORPORATION381The first contention requires no further discussion in view of ourfindings concerning the nature of the respondent's business and theeffect of its operations upon commerce."The Act is manifestly ap-plicable to the respondent.7The respondent cites, as authority for its second contention, a state-ment by the Court inNational Labor Relations Board v. Jones &Laughlin Steel Corp .8to the effect that Section 9 (a) of the Act, re-quiring exclusive recognition for the purposes of collective bargain-ing of the representatives chosen by a majority of the employees, doesnot preclude individual contracts with employees nor does it "pre-vent the employer `from refusing to make a collective contract andhiring individuals on whatever terms' the employer `may by unilateralaction determine."'The respondent argues that this statement ex-pressly sanctions the substitution of individual contracts of employ-ment for any duty imposed upon it by the Act to bargain with arepresentative chosen by a majority of its employees for the purposeof arriving at a collective agreement.We think it clear that theright to make individual contracts has not been held by the SupremeCourt in the case in which it upheld the validity of the statute to bea permissible alternative to the obligation of collective bargainingwhere the employees have, in accordance with the Act, selected repre-sentatives therefor, or to permit the exercise of the right of hiringin such a manner as to interfere with the freedom of self-organizationfor purposes of collective bargaining.We are of the opinion, therefore, that the respondent engaged in adetermined and effective effort to deny its employees the right to bar-gain collectively through representatives of their own choosing.Thisobjective was accomplished in several ways.First, in order to renderthe Union ineffective as an instrument for collective bargaining, therespondent deliberately and consistently refused to recognize or tobargain with it as the exclusive representative of the employees in anappropriate unit.In addition to its refusal, the respondent took stepsto insure general knowledge among its employees of such refusal bycalling in the 7 non-union employees in order that they might counter-act any disposition on the Union's part to interpret the conferencesas an indication of progress toward collective bargaining. It issettled that upon request the representative of a majority of the em-ployees in an appropriate unit is entitled to be recognized and dealtcan Radiator Company,a corporationandLocal Lodge No. 1770,AmalgamatedAssociationof Iron, Steel and Tin Workers of North America,7N.L.R. B. 1127; andMatter ofOmaha Hat CorporationandUnited Hatters, Cap and Millinery Workers InternationalUnion, Local Nos. 7 and 8,4 N.L R B. 878.0 SectionI, supraand Section IV, post.,National Labor Relations Board v Louisville Refining Company,supra,and cases citedtherein.6 301 U. S. 1. 382DECISIONSOF NATIONALLABOR RELATIONS BOARDwith by the employer as the exclusive representative of the employeesin that unit, and for the employer to refuse to do so contravenes Sec-tion 8 (5) of the Acts Second, the respondent induced its employeesto execute individual contracts of employment.This action was theclimax of the respondent's persistent refusal to bargain collectivelywith the Union and constituted an unlawful attempt on its part torender itself impregnable to further demands of the Union for collec-tive bargaining and to turn its employees from their allegiance to theUnion and its objectives °.We find, therefore, that the respondent refused during the periodfrom August 8 to August 21 andat all timesthereafter has continuedto refuse to bargain collectively with the Union as the representativeof its employees with respect to wages,ratesof pay, hours of employ-ment, and other conditions of employment.We further find that the respondent, by its refusal to bargain withthe Union, by the execution of the individual contracts, and by thestatements which in several instances accompanied their execution asset forth hereinabove, has interfered with, restrained, and coerced itsemployees in the exercise of their rights to self-organization, to form,join, or assist labor organizations, to bargain collectively throughrepresentatives of their own choosing, and to engage in concertedactivities for the purposes of collective bargaining and other mutualaid and protection as guaranteed in Section 7 of the Act.B. Other interference, restraint, and coercionDuring the course of the Union's organizing effort and its attemptto bargain collectively, the respondent's officers and agents made noeffort to conceal their hostility to the Union and on occasion madestatements calculated to dissuade Union adherents from furtherparticipating in its affairs.When an employee named Foster cameto the office in June to ask for time off, Howard Stolle seized theopportunity to question him about his interest in the Union. In thecourse of the conversation Stolle told Foster he wanted nothing todo with the Union; having run the shop for fourteen years he didnot want someone else telling him how to run it.Howard Stolleo National Labor Relations Board v. Jones & LaughlinSteelCorp., supra,andNationalLabor Relations Board v. The Louisville Refining Company,supra.10 The Intent of Congress to prevent such attempts to avoid the mandate of Section9 (a) of the Act,requiring collective bargaining with the representative of a majority ofthe employees,was expressed by the Senate Committee on Education and Labor in areport(74th Congress,1st Session-Senate Report No.573), accompanying its submis-sion of the Act to the Senate.The Committee stated"Majority rule carries the clearimplication that employers shall not interfere with the practical application of the rightof employees to bargain collectively through chosen representatives by bargaining withindividuals or minority groups in their own behalf,after representatives have beenpicked by the majority to represent all." THE STOLLE CORPORATION383said to Chrzanowski, another employee, on an occasion in August,"The Union will do you fellows more harm than good." Neither ofthese statements is denied.Chrzanowski testified that, during thecourseof the conversation above referred to, he had told Stolle ofhis desire to withdraw from the Union, whereupon Stolle suggesteda letter of resignation.Although the evidence does not disclose thatChrzanowski asked Stolle to prepare such a letter for him.White,the night foreman, called Chrzanowski to the office the same evening,handed him a paper and said, "Here, you can copy this to resign."After copying and signing the letter, Chrzanowski left it in the officewith White and went back to the shop where he told several of theemployees about it and invited them to sign.Five, including LloydPuckett,Wagner, Smith, Baltes, and Elliott accepted the invitation.According to Chrzanowski, White took charge of the letter after itwas signed. It was received by the Union in due course through themails.Howard Stolle does not deny having talked with Chrzanow-ski about his withdrawal from the Union. Furthermore he admitsknowledge of the resignation letter and the preparation of a textsomewhat like it.He denies that he urged or persuaded employeesto resignfrom the Union.We find that the respondent suggested ameans ofeffecting a withdrawal from the Union, prepareda letterof withdrawal, and invited Chrzanowski to sign such letter.We find that the respondent, by the statements of its officers evi-dencing their hostility to the Union and by the actions of its officersand agents in gratuitously preparing, inviting the execution of, andmailing tothe Union the letter of resignation, has interfered with,restrained, and coerced its employees in the exercise of the rightsguaranteed in Section 7 of the Act.We are of the opinion and we further find thata resignationexecuted under such circumstances cannot be accreditedas reflectinga free andvoluntary act by the employees.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEWe find that the activities of the respondent set forth in Section IIIabove, occurring in connection with the operations of the respond-ent described in Section I above, have a close, intimate, and substan-tial relation to trade, traffic, and commerce among the several States,and tend to lead and have led to labor disputes burdening andobstructing commerce and the free flow of commerce.THE REMEDYWe have found that the respondent has interfered with, restrained,and coerced its employees in the exercise of the rights guaranteed 384DECISIONSOF NATIONAL LABORRELATIONS BOARDthem in Section 7 of the Act.We shall order the respondent to ceaseand desist from such interference, restraint, and coercion.We have found that the respondent has refused and continues torefuse to bargain collectively with the Union as the representative ofits employees with respect to wages, rates of pay, hours of employ-ment, and other conditions of employment.We shall order the re-spondent to bargain collectively with the Union, upon request. Sincewe have also found that, in furtherance of its refusal to bargain col-lectively with the Union and in derogation of rights guaranteed toemployees by the Act, the respondent induced its employees to exe-cute individual contracts of employment for the purpose of setting upsuch contracts as a substitute for and a bar to collective bargainingwith the Union, we shall order the respondent to cease and desistfrom in any manner continuing, enforcing, or attempting to enforcesuch contracts or any renewals thereof and to give individual noti-fication in writing to the employees within the unit hereinabovefound to be appropriate that such contracts or any renewals thereofwill no longer be continued and enforced and are thereby removedas an obstacle to collective bargaining by the Union, acting as theduly chosen representative of the employees.h1Counsel for the respondent has maintained, in urging the impro-priety of any order affecting the individual contracts of employment,that such contracts are similar to contracts executed by the WilliamsManufacturing Company of Portsmouth, Ohio, the terms of whichwere declared valid by the Common Pleas Court of Scioto County,Ohio.Those contracts were before us in a prior case 12 and we foundthem to have been executed in violation of the Act.We need not,however, pass upon counsel's argument, for in this instance, as in thecase above referred to, it is the use of the contracts and not theirterms which are the subject of scrutiny.What we said in that earlierdecision applies equally to the situation here presented :The Common Pleas action was a proceeding between privateparties and the decision of the Court was limited to the issues ofwhether individual employment contracts as such are lawful andwhether the individual contracts in question were valid accord-ing to their terms.There is a wholly different question at issuein the instant proceeding.13Our order that enforcement of the contracts be discontinued isdesigned to facilitate collective bargaining.So long as the con-11Matter of Newark Rivet WorksandUnity Lodge No. 420 of the 'United Electrical andRadio Workers of America, C. I. 0., 9 NL. R. B. 498.12Matter of Williams Manufacturing Company, Portsmouth, Ohio,andUnited ShoeWorkers of America, Portsmouth, Ohio,6 N. L. It. B. 135.11 Seefootnote12,supra. THE STOLLE CORPORATION385tracts continue in existence they fulfill the purpose for which theywere executed by the respondent, namely, to prevent collectivebargaining with the Union.14Upon the basis of the foregoing findings of fact and upon theentire record in the proceeding, the Board makes the following :CONCLUSIONS OF LAW1.Metal Polishers, Buffers, Platers and Helpers InternationalUnion is a labor organization, within themeaning ofSection 2 (5)of the Act.2.The metal polishers, buffers, platers, and helpers, includinghead platers but excluding working foremen in the polishing andbuffing department and employees within the other classificationsenumerated in Section III, A, 1,supra,employed by The Stolle Cor-poration at its Cincinnati, Ohio, plant constitute a unit appropriatefor the purposes of collective bargaining, within the meaning ofSection 9 (b) of the Act.3.Metal Polishers, Buffers, Platers and Helpers InternationalUnion was, on August 6, 1937, and September 9, 1937, and at all in-tervening times, the exclusive representative of all the employees insuch unit for the purposes of collective bargaining, within the mean-ing of Section 9 (a) of the Act.4.By refusing to bargain collectively with Metal Polishers,Buffers,Platers and Helpers International Union as the exclusiverepresentative of its employees in the appropriate unit and by in-ducing its employees to sign individual contracts of employment inorder to implement such refusal, the respondent has engaged in andis engaging in unfair labor practices, within the meaning of Section8 (5) ofthe Act.5.By the acts set forth in the preceding paragraph and by other-wise interfering with, restraining, and coercing its employees inthe exercise of the rights guaranteed in Section 7 of the Act, the re-spondent has engaged in and is engaging in unfair labor practiceswithin the meaning of Section 8 (1) of the Act.6.The aforesaid unfair labor practices are unfair labor practicesaffecting commerce, within the meaning of Section 2 (6) and (7)of the Act.14A position taken by counsel for the respondent in his concluding argument at thehearing further demonstrates the necessity of removing the contractsas anobstacle tocollective bargaining.On that occasion he maintained that the contracts settled allquestions between the respondent and its employees and that the Board was thereforewithout authority to order the respondent to bargain collectively with the Union. 386DECISIONS OF NATIONAL LABOR RELATIONS BOARDORDERUpon the basis of the above findings of fact and conclusions oflaw, and pursuant to Section 10 (c) of the National Labor RelationsAct, the National Labor Relations Board hereby orders that TheStolleCorporation, Cincinnati, Ohio, and its officers, agents, suc-cessors, and assigns, shall:1.Cease and desist from :(a)Refusing to bargain collectively with Metal Polishers, Buffers,Platers and Helpers International Union as the exclusive representa-tive of the metal polishers, buffers, platers, and helpers, includinghead platers but excluding working foremen in the polishing andbuffing department and employees within the other classificationsenumerated in Section III, A, 1,supra,employed at its Cincinnati,Ohio, plant;(b) In any manner continuing, enforcing, or attempting to en-force the individual contracts of employment or renewals thereofwith the employees in the unit hereinabove found to be appropriate;(c) In any other manner interfering with, restraining, or co-ercing its employees in the exercise of the right to self-organization,to form, join, or assist labor organizations, to bargain collectivelythrough representatives of their own choosing and to engage in con-certed activities for the purpose of collective bargaining or othermutual aid or protection, as guaranteed in Section 7 of the NationalLabor Relations Act.2.Take the following affirmative action, which the Board findswill effectuate the policies of the Act :(a)Upon request, bargain collectively with the Metal Polishers,Buffers, Platers and Helpers International Union as the exclusiverepresentative of the metal polishers, buffers, platers, and helpers,including head platers but excluding working foremen in the polish-ing and buffing department and employees within the other classi-fications enumerated in Section III, A, 1,supra,employed at itsCincinnati, Ohio, plant, with respect to rates of pay, wages, hoursof employment, and other conditions of employment;(b)Notify in writing each of its employees within the unit here-inabove found to be appropriate and with whom individual con-tracts of employment or renewals thereof have been executed thatsuch contracts or renewals will no longer be continued and enforcedand are thereby removed as an obstacle to collective bargaining bytheMetal Polishers, Buffers, Platers and Helpers InternationalUnion, acting as the duly chosen representatives of the employees ;(c) Immediately post notices to its employees in conspicuousplaces throughout its Cincinnati, Ohio, plant and maintain such no-tices for a period of at least sixty (60) consecutive days from the THE STOLLE CORPORATION387date of posting, stating (1) that it will cease and desist as afore-said;(2) that it will, upon request, bargain collectively with theMetal Polishers,Buffers,Platers and Helpers International Unionas the exclusive representative of the metal polishers, buffers, platers,and helpers, including head platers but excluding working foremenin the polishing and buffing department and employees within theother classifications enumerated in Section III, A, 1,supra,at theCincinnati, Ohio, plant; and ,(3) that it is no longer continuing, en-forcing, or attempting to enforce the individual contracts of em-ploymentor renewalsthereof and that such contracts are removedas an obstacle to collective bargaining;(d)Notify the Regional Director for the Ninth Region (Cincin-nati,Ohio) in writing within ten (10) days from the date of thisOrder what steps it has taken to comply therewith.MR.WILLIAM M.LEISERSONtook no part in the consideration ofthe above Decision and Order.